Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 11, 2020

                                       No. 04-19-00578-CR

                                 Juan ESCALANTE-AVALOS,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-01-00005-CRK
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
         On September 25, 2019, we abated this appeal and suspended all other appellate
deadlines pending our resolution of a certification issue. On January 29, 2020, we resolved the
certification issue and ordered the appeal retained on our docket. On January 30, 2020, the trial
court clerk filed a supplemental clerk’s record, which includes a request by appellant that trial
court reporter Staci Slayden prepare the reporter’s record. To date, Ms. Slayden has not filed the
reporter’s record or a notice of late reporter’s record. It is therefore ORDERED that Ms. Slayden
file the reporter’s record or a notice of late reporter’s record no later than ten days from the date
of this order.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court